Citation Nr: 0405319	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  01-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with a fracture at L1, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
right shoulder injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from November 1988 to 
September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the veteran's claim for ratings in 
excess of 10 percent for service connected lumbosacral strain 
with a fracture at L1 and residuals of a right shoulder 
injury.

For the reasons outlined below, entitlement to a rating in 
excess of 30 percent for lumbosacral strain with a fracture 
at L1 and entitlement to a rating in excess of 10 percent for 
residuals of a right shoulder injury are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below VA will notify you of 
the further action that is required on your part.


FINDING OF FACT

The veteran's lumbosacral strain with a fracture at L1 is 
manifested by characteristic pain on motion equating to 
moderate limitation of motion and a demonstrable deformity of 
L1.


CONCLUSION OF LAW

The veteran meets the criteria for a 30 percent rating for 
lumbosacral strain with a fracture at L1.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.71, Diagnostic Codes 5285, 5292 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected lumbosacral 
strain with a fracture at L1 is manifested by adverse 
symptomatology that entitles him to an increased rating.  It 
is also requested that the veteran be afforded the benefit of 
the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2003).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003).

Historically, the RO granted service connection for 
lumbosacral strain with a fracture at L1 and rated the 
disability as 10 percent disabling under 38 C.F.R. § 4.71, 
Diagnostic Code 5295 (lumbosacral strain) (2003).  See Rating 
Decisions, dated in March 1993 and July 2000.  

Given the 10 percent disability rating currently assigned for 
the veteran's service-connected lumbosacral strain with a 
fracture at L1, he will only be entitled to an increased 
rating under potentially applicable Diagnostic Codes if, 
among other things, he has moderate limitation in the range 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  In addition, a note to Diagnostic 
Code 5285 provides that an additional 10 percent rating may 
be added to a veteran's existing evaluation on account of a 
demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71a.

Furthermore, when evaluating loss of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been repeatedly complained of by the veteran.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca v. Brown, the 
United States Court of Appeals for Veterans Claims (Court) 
explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  

With the above rating criteria in mind, the Board notes that 
the February 2003 VA examiner reported that the range of 
motion of the lumbar spine was 70 degrees of forward flexion, 
20 degrees of extension, and 30 degrees of right and left 
lateral flexion with some mild para-spinal muscle tenderness.  
It was then opined that the veteran had "[m]ild decrease 
range of motion [of the] lumbar spine as well as some pain 
and fatigability with function of his low back."  

Thereafter, the June 2003 VA examiner reported that range of 
motion studies of the lumbar spine revealed that ". . . [h]e 
flexes forward such that his hands are approximately 18 
inches off the ground and he extends to 30 degrees, both of 
which cause him some mild pain at the end of flexion and 
extension.  He can lateral bend to the right 35 degrees and 
to the left 35 degrees." Examination of the low back also 
revealed some tenderness to palpation along the midline and 
the para-spinal musculature.  Thereafter, the examiner opined 
as follows:

I think that the disability experienced 
by the veteran is at most moderate 
concerning range of motion of the lumbar 
spine and perhaps even mild.  I do not 
see any real loss of lateral spine motion 
in the standing position.  I do not feel 
that the patient is magnifying his 
symptomatology.  He seems to be giving a 
good effort today.  [Emphasis added].

Given the adverse symptomatology noted above, the Board finds 
that the veteran's symptoms, when considering functional 
limitations due to pain and the other factors as identified 
in 38 C.F.R. §§ 4.40, 4.45 (2003), and granting the veteran 
the benefit of any doubt in this matter, suggest difficulties 
that more nearly approximate the criteria for an increased, 
20 percent, rating.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7 (2003); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In other words, there is moderate 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  An increased rating to 20 percent is 
therefore warranted.

Next, the Board turns to the appropriateness of evaluating 
the veteran's service-connected lumbosacral strain with a 
fracture at L1 under Diagnostic Code 5285.  In this regard, 
the Board notes that the June 2003 VA examiner reported that 
he had 

 . . . reviewed [the veteran's] 
radiographs in detail including the 
reports' that are available in his claims 
file.  Based upon his most recent films 
of his lumbar spine done in February 2003 
I do see a very minimal flattening of the 
superior end plate of the Ll, suggestive 
of an old minimal compression fracture.

The Board finds that the "flattening" seen on x-ray by the 
June 2003 VA examiner equates to a "vertebral deformity" as 
envisioned by Diagnostic Code 5285.  Therefore, because there 
is a demonstrable vertebral deformity of L1, the Board finds 
that an additional 10 percent evaluation may be added to the 
20 percent rating already in place under Diagnostic Code 5292 
for limitation of motion of the lumbosacral spine.  38 C.F.R. 
§ 4.71a.

In summary, the Board finds that the veteran's service 
connected lumbosacral strain with a fracture at L1, when 
taking into account pain, limitation of motion, and deformity 
of L1, entitles him to a combined 30 percent rating.  
38 C.F.R. § 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As to whether the veteran is entitled to a higher disability 
rating under either Diagnostic Codes 5285, 5286, 5289, 5292, 
or 5295, when taking into account the voluminous treatment 
records obtained from private physicians and his ex-employer 
as well as the two most recent VA examinations, the Board 
finds that such consideration must be deferred pending the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), development ordered below.  
Therefore, further discussion of whether the veteran is 
entitled to a disability rating greater then 30 percent under 
any other applicable rating criteria and the effect the VCAA 
had on his claim is not warranted.


ORDER

A 30 percent rating for lumbosacral strain with a fracture at 
L1 is granted, subject to the laws and regulations governing 
the award of monetary benefits.


REMAND

As to the remaining issues of entitlement to a rating in 
excess of 30 percent for lumbosacral strain with a fracture 
at L1 and entitlement to a rating in excess of 10 percent for 
residuals of a right shoulder injury, the Board notes that in 
March 2002 the Board undertook additional development with 
respect to these issues pursuant to the authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  In connection with this 
development, the Board obtained and associated with the 
claims file medical records from a number of private 
facilities as well as his ex-employer and obtained two VA 
examinations. 

However, in Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2) (2002).  As such, although the Board has 
obtained and associated with the claims file the additional 
evidence described above, in light of the Federal Circuit's 
decision, these issues must be remanded for the issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31 
(2003).

Next, the Board notes that the VCAA requires VA to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
A review of the record on appeal indicated that this 
notification requirement might not have been met.  Therefore, 
on remand, the RO should provide the veteran with proper VCAA 
notice.  

Next, the Board notes that the VCAA requires the RO to obtain 
and associate with the record all adequately identified 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  In this 
regard, a review of the record on appeal shows, or the 
veteran reported, that he received his healthcare from the 
following facilities:  the Columbia VA medical center (VAMC); 
the Florence Outpatient Clinic; Dr. John Johnson of the 
Carolina Spine Institute; Gregory Kang, M.D., of Health 
South; Open MRI of Florence; Pee Dee Orthopedic Associates; 
L. H. Greg Ingram, Ph.D.; R. Joseph Healey, M.D.; Peter P. 
O'Kelly, M.D., of Low County Urology; Carolina Hospital 
Systems; Williamsburg Regional Hospital; John P. Zelenka of 
McLeod Health; and McLeod Hospital.  In addition, the record 
on appeal shows that the veteran, in part, because of a back 
injury while working for Santee Electric Cooperative, Inc., 
filed a Workmen's Compensation claim, a long-term disability 
claim, and a claim for Social Security Administration 
disability.  

With the above records in mind, the claims file shows VA 
obtained and associated the veteran's records from Pee Dee 
Orthopedic Associates, Open MRI of Florence, R. Joseph 
Healey, M.D., Carolina Hospital Systems, and from Santee 
Electric Cooperative, Inc., which records related to his 
Workmen's Compensation and long term disability claims.

However, the record on appeal also shows that VA's request 
for Dr. Kang's and Dr. Ingram's records were returned as 
undeliverable, and the veteran did not provide authorizations 
for VA to obtain his records from the Florence Outpatient 
Clinic, John P. Zelenka of McLeod Health, and McLeod 
Hospital.  The other private healthcare facilities did not 
reply to VA's document request.  Also, VA did not obtain his 
treatment records from the Columbia VAMC, and did not make 
direct requests for his Workmen's Compensation and Social 
Security Administration records.  

Therefore, on remand, the RO should notify the veteran that 
VA's request for his records from Dr. Kang of Health South 
and Dr. Ingram were returned as undeliverable, tell the 
veteran that Dr. Johnson of the Carolina Spine Institute, Dr. 
Healey, Dr. O'Kelly of Low County Urology, and Williamsburg 
Regional Hospital failed to reply to VA's request for his 
treatment records, and the veteran should be afforded an 
opportunity to provide VA with new and updated authorizations 
for VA to once again attempt to obtain his records from these 
locations.  38 U.S.C.A. § 5103A(b).  On remand, the RO should 
also request the veteran's Columbia VAMC, Workmen's 
Compensation, and Social Security Administration records.  
Id.

The Board also notes that the VCAA requires VA to obtain 
informed medical opinion evidence when needed to adjudicate 
the veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.326 (2003).  Moreover, the Court has stated 
that VA may only consider independent medical evidence to 
support its findings and is not permitted to base decisions 
on its own unsubstantiated medical conclusions.  See Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991).  Governing 
regulations also provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board may remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (2003).

As to the claim for a rating in excess of 10 percent for 
residuals of a right shoulder injury, the Board notes that 
the February 2003 VA examination report shows an examination 
of the non service connected "left shoulder" along with an 
opinion that its motion was limited to the shoulder level.  
On the other hand, the June 2003 VA examination report shows 
an examination of the service connected "right shoulder" 
along with an opinion that there is no limitation of motion 
of that shoulder.  From a review of the record on appeal it 
is not clear whether the February 2003 examiner intended to 
examine and provide medical opinion evidence as to the non 
service connected "left shoulder" of if the opinions 
provided in that report wear really intended to be for the 
service connected "right shoulder." 

Lastly, because the record on appeal shows that the veteran 
has reported that his service connected lumbosacral strain 
with fracture at L1 caused him to lose his job, on remand, 
the RO should adjudicate whether the criteria for submission 
for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2003) are met.  

Therefore, these issues are REMANDED for the following 
actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all appropriate legal 
authorities; 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); Veterans Benefits Act 
of 2003; and any other applicable legal 
precedent.  

2.  The RO, after obtaining 
authorizations, should request copies of 
all of his post-April 2000 records from 
the following locations: the Columbia 
VAMC; the Florence Outpatient Clinic; Dr. 
John Johnson of the Carolina Spine 
Institute; Gregory Kang, M.D., of Health 
South; L. H. Greg Ingram, Ph.D.; Peter P. 
O'Kelly, M.D., of Low County Urology; 
Williamsburg Regional Hospital; John P. 
Zelenka of McLeod Health; and McLeod 
Hospital.  If the veteran fails to 
provide any of the needed authorizations, 
any of the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified in writing.

3.  The RO should contact the Social 
Security Administration and obtain all of 
the veteran's records that are pertinent 
to his claim for disability benefits as 
well as the medical records relied upon 
concerning the claim.  

4.  The RO should contact the Workmen's 
Compensation Administration and obtain 
all of the veteran's records that are 
pertinent to his claim as well as the 
medical records relied upon concerning 
the claim.  

5.  The RO should then ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all other VA and non-VA health care 
providers who have treated him for 
lumbosacral strain with a fracture at L1 
and right shoulder disability since April 
2000.  The RO should inform the veteran 
that VA will make efforts to obtain 
relevant evidence, such as VA and non-VA 
medical records, employment records, or 
records from government agencies, if he 
identifies the custodians thereof.  
Obtain all records identified by the 
veteran that have not already been 
associated with the record on appeal.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

6.  As to the veteran's service connected 
right shoulder disability, after 
associating with the record all evidence 
obtained in connection with the above 
development (to the extent possible), the 
RO should schedule the veteran for a VA 
orthopedic examination.  The claims 
folder is to be made available to the 
examiner for review in conjunction with 
the examination.

i.  Thereafter, the examiner should 
conduct an evaluation of the 
veteran's right shoulder with range 
of motion studies that takes into 
account pain as well as fatigue and 
any additional loss of use during 
flare-ups.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The 
examination report should include an 
opinion as to whether the veteran's 
pain free motion of his right arm is 
limited to shoulder level, limited 
to midway between his side and 
shoulder level, or limited to 25 
degrees from the side.  See 
38 C.F.R. § 4.71a, Diagnostic Code 
5201.

7.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

8.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues, which 
adjudication should take into account the 
veteran's March 2001 on the job back 
injury, whether the veteran's service 
connected lumbosacral strain with a 
fracture at L1 should be rated as 
intervertebral disc syndrome under 
Diagnostic Code 5293, and whether the 
criteria for submission for extra-
schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are met.  If any 
of the benefits sought on appeal remain 
adverse, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decisions.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



